 


114 HRES 154 IH: Calling on the President to work toward equitable, constructive, stable, and durable Armenian-Turkish relations based upon the Republic of Turkey’s full acknowledgment of the facts and ongoing consequences of the Armenian Genocide, and a fair, just, and comprehensive international resolution of this crime against humanity.
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
1st Session
H. RES. 154 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Mr. Dold (for himself, Mr. Schiff, Mr. Valadao, Mr. Pallone, Mr. Sarbanes, Mr. McGovern, Mr. Lowenthal, Ms. Chu of California, Ms. Clark of Massachusetts, Mr. Costa, Mr. LaMalfa, Ms. Tsongas, Mr. Bilirakis, Mrs. Napolitano, Mr. Sherman, Mrs. Carolyn B. Maloney of New York, Ms. Meng, Mr. Cicilline, Mr. Van Hollen, Mr. Levin, Mr. Lipinski, Ms. Loretta Sanchez of California, Mr. Kennedy, Ms. Speier, Mr. Nunes, Mr. Denham, Ms. Linda T. Sánchez of California, Mr. Perlmutter, Ms. Bass, Ms. Lofgren, Mr. Garrett, Ms. Schakowsky, Ms. Titus, Mr. Cárdenas, Ms. Eshoo, Mr. Langevin, Mr. Polis, Mr. Trott, Ms. Lee, Mr. Israel, Mr. Peterson, Mrs. Lowey, Mr. Honda, and Mr. Capuano) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Calling on the President to work toward equitable, constructive, stable, and durable Armenian-Turkish relations based upon the Republic of Turkey’s full acknowledgment of the facts and ongoing consequences of the Armenian Genocide, and a fair, just, and comprehensive international resolution of this crime against humanity. 


Whereas the Obama Administration has, since early 2009, sought to improve Armenian-Turkish relations through diplomatic efforts to lift the Republic of Turkey's blockade of Armenia and facilitate an end to Ankara's refusal to establish diplomatic relations with Yerevan; Whereas at the start of this process, President Barack Obama had, on April 6, 2009, voiced the United States Government’s expectation that Armenia-Turkey dialogue would “bear fruit very quickly”, but that, since then, the Obama Administration has commended Armenia's participation in this dialogue while holding Turkey largely responsible for the lack of results from this process, with the Secretary of State noting, on June 4, 2012, that, on this matter, “the ball remains in Turkey’s court.”;
Whereas on April 24, 2013, President Barack Obama stated, “A full, frank, and just acknowledgment of the facts is in all of our interests. Nations grow stronger by acknowledging and reckoning with painful elements of the past, thereby building a foundation for a more just and tolerant future.”; Whereas the Republic of Turkey, rather than acknowledging and reckoning with painful elements of the past, has escalated its international campaign of Armenian Genocide denial, maintained its blockade of Armenia, and increased its pressure on the small but growing Turkish civil society movement acknowledging the Armenian Genocide and seeking justice for this systematic campaign of destruction of millions of Armenians, Greeks, Assyrians, Pontians, Syriacs, and other Christians upon their biblical-era homelands;
Whereas the United States is on record as having officially recognized the Armenian Genocide, in the United States Government's May 28, 1951, written statement to the International Court of Justice regarding the Convention on the Prevention and Punishment of the Crime of Genocide, through President Ronald Reagan's April 22, 1981, Proclamation No. 4838, and by Congressional legislation, including House Joint Resolution 148 adopted on April 8, 1975, and House Joint Resolution 247 adopted on September 10, 1984; Whereas even prior to the Convention on the Prevention and Punishment of the Crime of Genocide, the United States has a record of having sought to justly and constructively address the consequences of the Ottoman Empire's intentional destruction of the Armenian people, including through Senate Concurrent Resolution 12 adopted on February 9, 1916, Senate Resolution 359 adopted on May 11, 1920, and President Woodrow Wilson's Decision of the President of the United States of America Respecting the Frontier between Turkey and Armenia, Access for Armenia to the Sea, and the Demilitarization of Turkish Territory Adjacent to the Armenian Frontier, dated November 22, 1920;
Whereas President Barack Obama entered office having stated his “firmly held conviction that the Armenian Genocide is not an allegation, a personal opinion, or a point of view, but rather a widely documented fact supported by an overwhelming body of historical evidence”, affirmed his record of “calling for Turkey's acknowledgment of the Armenian Genocide”, and pledged that “as President I will recognize the Armenian Genocide”; and Whereas the United States national interests in the establishment of equitable, constructive, stable, and durable relations between Armenians and Turks cannot be meaningfully advanced by circumventing or otherwise seeking to avoid materially addressing the central political, legal, security, and moral issue between these two nations, Turkey's denial of truth and justice for the Armenian Genocide: Now, therefore, be it 
 
That the House of Representatives calls on the President to work toward equitable, constructive, stable, and durable Armenian-Turkish relations based upon the Republic of Turkey's full acknowledgment of the facts and ongoing consequences of the Armenian Genocide, and a fair, just, and comprehensive international resolution of this crime against humanity.  